COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 (One) 2000 Freightliner Truck-Tractor         '
 VIN: 1FUYDSEBXYDB07196 and Six                               No. 08-12-00367-CV
 Hundred Ninety Four Dollars and Twelve        '
 Cents ($694.12) In United States Currency,                     Appeal from the
                                               '
                            Appellant,                    Criminal District Court No. 1
                                               '
 v.                                                         of El Paso County, Texas
                                               '
 STATE OF TEXAS,                               '             (TC# 2012DCV04469)

                           State.              '

                                          ORDER

       The Court GRANTS the State’s third motion for extension of time to file the brief

until September 15, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney,

prepare the State’s brief and forward the same to this Court on or before September 15, 2013.

       IT IS SO ORDERED this 7th day of August, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.